DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7 May 2021, with respect to the objections to the disclosure have been fully considered and are persuasive.  The outstanding objections of the Non-Final Office Action have been withdrawn. 
Applicant's arguments filed 7 May 2021 with respect to the prior art rejection have been fully considered but they are not persuasive. Feldberg refers in general to a “treatment plan” throughout the entirety of the disclosure. The treatment plan is selected, calculated, updated, etc. based on various surgeon inputs as well as predefined parameters based on the patient’s eye. The treatment plan is defined as being a simulated ablation profile in [0037], as such the calculation of the treatment plan or algorithm is also the calculation of the ablation profile. With reference to Fig 2, the treatment plan is calculated and recalculated based on a modified calculation parameter. The treatment is then saved and the appropriate plan can be selected and applied to the patient as.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0161972 to Feldberg et al., hereinafter Feldberg (previously cited).
Regarding claim 1, Feldberg teaches a refractive laser surgery system (para 0008), the system comprising a processor having access to memory media storing instructions or sets of instructions (para 0017) executable by the processor to: identify a surgical parameter (para 0044); correct the surgical parameter based on a nomogram specific for the refractive laser surgery system to provide a nomogram-based corrected surgical parameter (para 0046); store the surgical parameter and the nomogram-based corrected surgical parameter in the memory media as data for a patient or for one or both eyes of the patient (para 0044); and compare the surgical parameter and nomogram-based corrected surgical parameter to generate a graphical representation of the surgical parameter, a target outcome parameter associated with the surgical parameter, or both, and the nomogram-based corrected surgical parameter (para 0041), to generate a warning based on a comparison of the nomogram-based corrected surgical parameter to the surgical parameter or an absolute value, or both (para 0042); wherein the refractive laser surgery system further comprises an excimer laser (para 0017) and the instructions or set of instructions are further executable by the processor to: calculate an ablation profile (para 0065; Fig 16) for a cornea of an eye of the patient using the nomogram-based corrected surgical parameter (para 0046); store the ablation profile in the memory media as data for the patient or for one or both eyes of the patient (para 0051); compare the ablation profile to the surgical parameter to determine if a refractive laser surgery on the cornea of the eye may safely proceed using the ablation profile (para 0056); and if the refractive laser surgery may safely proceed, direct the excimer laser to ablate the cornea in accordance with the ablation profile (para 0017).
Regarding claim 2, Feldberg further teaches wherein the nomogram specific for the refractive laser surgery system is generated using past surgical parameter data, past target outcome parameter data associated with the past surgical parameter data, and past actual outcome parameter data for the refractive laser surgery system (para 0009-0011).
Regarding claim 3, Feldberg further teaches wherein the system further comprises a user interface (para 0016; GUI shown in Fig 6-11) and the instructions or sets of instructions are further executable by the processor to: cause the user interface to display the graphical representation or convey the warning to a user (para 0015-0016); and accept an input from the user that verifies the nomogram-based corrected surgical parameter and then allow a refractive laser surgery performed using the refractive laser surgery system to proceed, or accept an input from the user that does not verify the nomogram-based corrected surgical parameter and then not allow the refractive laser surgery to proceed (para 0040, 0042).
Regarding claim 5, Feldberg further teaches wherein the processor further has access to memory media (para 0040) storing past surgical parameter data, past target outcome parameter data associated with the past surgical parameter data, and past actual outcome parameter data for the refractive laser surgery system (para 0042), and instructions or sets of instructions are executable by the processor to: create the nomogram specific for the refractive laser surgery system based on all or a set of the past surgical parameter data, past target outcome parameter data associated with the past surgical parameter data, and past actual outcome parameter data for the refractive laser surgery system; and store the nomogram in the memory media (para 0009-0011).
Regarding claim 6, Feldberg further teaches wherein the instructions or set of instructions are further executable by the processor to: compare past surgical parameter data, past target outcome parameter data associated with the past surgical parameter data, and past actual outcome parameter data for the refractive laser surgery system to determine if a systematic deviation occurs between the past target outcome parameter and the past actual outcome parameter based on the past surgical parameter (para 0043); and if a systematic deviation occurs, create the nomogram for correcting the surgical parameter (para 0042).
Regarding claim 7, Feldberg further teaches wherein the instructions or set of instructions are further executable by the processor to create a new nomogram using additional past data if a set time interval has passed (para 0011: a virgin eye would have had "not time pass" while previously treated eyes would have been treated after a "set time period").
Regarding claim 8, Feldberg further teaches diagnostic equipment, wherein the instructions or set of instructions are further executable by the processor to cause the diagnostic equipment to determine the surgical parameter, an actual outcome parameter associated with the surgical parameter, or both (para 0017: eyetracker system, microkeratome device, or other diagnostic or therapeutic components).
Regarding claim 9, Feldberg further teaches wherein the refractive laser surgery system further comprises a communication interface, and wherein the instructions or set of instructions are further executable by the processor to, via the communication interface, obtain the surgical parameter, an actual outcome parameter associated with the surgical parameter, or both from diagnostic equipment external to the refractive laser surgery system (para 0017, 0044: eyetracker data).
Regarding claim 10, Feldberg further teaches wherein the nomogram comprises a correction table, a set of instructions that, when executed by the processor, arrive at a same value as would be obtained when using a correction table, or a function that calculates appropriate corrections (para 0043).
Regarding claim 11, Feldberg teaches a method for performing refractive laser surgery on a cornea of an eye of a patient using a refractive laser surgery system (para 0008) comprising a processor and memory media accessible by the processor and storing instructions or sets of instructions executable by the processor (para 0017), the method comprising: identifying a surgical parameter (para 0044); correcting the surgical parameter based on a nomogram specific for the refractive laser surgery system to provide a corrected surgical parameter (para 0046); storing the surgical parameter and the corrected surgical parameter in the memory media as data for the patient or for one or both eyes of the patient (para 0044); and comparing the surgical parameter and corrected surgical parameter to generate a graphical representation of the surgical parameter, a target outcome parameter associated with the surgical parameter, or both, and the nomogram-based corrected surgical parameter (para 0041), to generate a warning based on a comparison of the nomogram-based corrected surgical parameter to the surgical parameter or an absolute value, or both (para 0042); calculating an ablation profile (para 0065; Fig 16) for the cornea of the eye of the patient using the nomogram-based corrected surgical parameter (para 0046); storing the ablation profile in the memory media as data for the patient or for one or both eyes of the patient (para 0051); comparing the ablation profile to the surgical parameter to determine if the refractive laser surgery on the cornea of the eye may safely proceed using the ablation profile (para 0056); and if the refractive laser surgery may safely proceed, directing an excimer laser in the refractive laser surgery system to ablate the cornea in accordance with the ablation profile (para 0017).
Regarding claim 12, Feldberg further teaches wherein the nomogram specific for the refractive laser surgery system is generated using past surgical parameter data, past target outcome parameter data associated with the past surgical parameter data, and past actual outcome parameter data for the refractive laser surgery system (para 0009-0011).
Regarding claim 13, Feldberg further teaches causing a user interface (para 0016; GUI shown in Fig 6-11) of the refractive laser surgery system to display the graphical representation or convey the warning to a user (para 0015-0016); and accepting an input from the user that verifies the nomogram-based corrected surgical parameter and then allowing a refractive laser surgery performed using the refractive laser surgery system to proceed, or accepting an input from the user that does not verify the nomogram-based corrected surgical parameter and then not allowing the refractive laser surgery to proceed (para 0040, 0042).
Regarding claim 15, Feldberg further teaches creating the nomogram specific for the refractive laser surgery system based on all or a set of past surgical parameter data, past target outcome parameter data associated with the past surgical parameter data, and past actual outcome parameter data for the refractive laser surgery system stored in the memory media (para 0009-0011); and storing the nomogram in the memory media (para 0042).
Regarding claim 16, Feldberg further teaches comparing past surgical parameter data, past target outcome parameter data associated with the past surgical parameter data, and past actual outcome parameter data for the refractive laser surgery system to determine if a systematic deviation occurs between the past target outcome parameter and the past actual outcome parameter based on the surgical parameter (para 0043); and if a systematic deviation occurs, creating the nomogram for correcting the surgical parameter (para 0042).
Regarding claim 17, Feldberg further teaches wherein the method further comprises creating a new nomogram using additional past data if a set time interval has passed (para 0011: a virgin eye would have had "not time pass" while previously treated eyes would have been treated after a "set time period").
Regarding claim 18, Feldberg further teaches determining the surgical parameter, an actual outcome parameter associated with the surgical parameter, or both using diagnostic equipment of the refractive laser surgery system (para 0017: eyetracker system, microkeratome device, or other diagnostic or therapeutic components).
Regarding claim 19, Feldberg further teaches determining the surgical parameter, an actual outcome parameter associated with the surgical parameter, or both using diagnostic equipment external to the refractive laser surgery system; and communicating the surgical parameter, an actual outcome parameter associated with the surgical parameter, or both from the diagnostic equipment to the refractive laser surgery system (para 0017, 0044: eyetracker data).
Regarding claim 20, Feldberg further teaches wherein the nomogram comprises a correction table, a set of instructions that, when executed by the processor, arrive at a same value as would be obtained when using a correction table, or a function that calculates appropriate corrections (para 0043).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792